DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein first, second, and third light emitting areas are disposed in the first area” in lines 9-10; and recites “wherein the first, second, and third light emitting areas are disposed in each of the plurality of the first unit areas” in lines 13-14. However, the first, second, and third light emitting areas can not be in both the first area and the first unit areas. Therefore, the claim scope is not clear. For the purpose of examination, claim 1 is interpreted as “A display device comprising: a window comprising a front area, a first side area bent from a first side of the front area and having a first curvature, a second side area bent from a second side of the front area and having a second curvature, and a corner area disposed between the first side area and the second side area; and a display panel coupled to the window, wherein the display panel comprises: a first area corresponding to the front area, the first side area, and the second side area of the window, wherein first, second, and third light emitting areas emitting first, second, third colors respectively are disposed in the first area; and a second area corresponding to the corner area of the window, wherein at least a partial area of the second area comprises: a plurality of first unit areas, wherein fourth, fifth, and sixth light emitting areas emitting the first, second, and third colors respectively are disposed in each of the plurality of first unit areas; and a plurality of stretchable areas disposed between the plurality of first unit areas, wherein a plurality of opening areas are defined through the display panel to be adjacent to the plurality of first unit areas and the plurality of stretchable areas, and wherein each of the fourth, fifth, and sixth light emitting areas of the second area has an area greater than an area of a corresponding same-color light emitting area of the first, second, and third light emitting areas of the first area.” Claims 2-11 are rejected as they depend upon claim 1.
Claim 12 recites “wherein first, second, and third light emitting areas are disposed in the first area” in lines 9-10; and recites “wherein the first, second, and third light emitting areas are disposed in the second area” in lines 11-12. However, the first, second, and third light emitting areas can not be in both the first area and the second area. Therefore, the claim scope is not clear. For the purpose of examination, claim 12 is interpreted as “A display device comprising: a window comprising a front area, a first side area bent from a first side of the front area and having a first curvature, a second side area bent from a second side of the front area and having a second curvature, and a corner area disposed between the first side area and the second side area; and a display panel coupled to the window, wherein the display panel comprises: a first area corresponding to the front area, the first side area, and the second side area, wherein first, second, and third light emitting areas emitting first, second, and third color respectively are disposed in the first area; and a second area corresponding to the corner area, wherein the fourth, fifth, and sixth light emitting areas emitting the first, second and third colors respectively are disposed in the second area, wherein a number of the first, second, and third light emitting areas per a unit area in the first area is greater than a number of the fourth, fifth, and sixth light emitting areas per the unit area in the second area, and each of the fourth, fifth, and sixth light emitting areas of the second area has an area greater than an area of a corresponding same-color light emitting area of the first, second, and third light emitting areas of the first area.” Claims 13-15 are rejected as they depend upon claim 12.
Claim 16 recites “a first area in which first, second, and third light emitting areas are disposed” in line 1; and recites “a second area disposed adjacent to the first area, in which the first, second, and third light emitting areas are disposed” in lines 4-5. However, the first, second, and third light emitting areas can not be in both the first area and the second area. Therefore, the claim scope is not clear. For the purpose of examination, claim 16 is interpreted as “A display panel comprising: a first area in which first, second, and third light emitting areas emitting first, second, and third colors respectively are disposed; and a second area disposed adjacent to the first area, in which the fourth, fifth, and sixth light emitting areas emitting the first, second, and third colors respectively are disposed, and in which a plurality of opening areas are defined, wherein a number of the first, second, and third light emitting areas per a unit area in the first area is greater than a number of the fourth, fifth, and sixth light emitting areas per the unit area in the second area, and each of the fourth, fifth, and sixth light emitting areas of the second area has an area greater than an area of a corresponding same-color light emitting area of the first, second, and third light emitting areas of the first area.” Claims 17-20 are rejected as they depend upon claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US PG-Pub No.: 2020/0066802 A1, hereinafter, “Lee”).
Regarding claim 16, Lee discloses a display panel (see Lee, FIGs. 6-9) comprising:
a first area (CTA, FIG. 7) in which first, second, and third light emitting areas (PXA emitting red, green, and blue colors, ¶ [0092]) are disposed; and
a second area (PRA, FIG. 7) disposed adjacent to the first area (CTA), in which the first, second, and third light emitting areas (PXA emitting red, green, and blue colors) are disposed, and in which a plurality of opening areas (openings for OC, FIG. 9) are defined, 
wherein a number of the first, second, and third light emitting areas (PXA) per a unit area in the first area (CTA) is greater than a number of the first, second, and third light emitting areas per the unit area in the second area (PXA, since PXA is stretched; FIG. 7), and
each of the first, second, and third light emitting areas (PXA) of the second area (PRA) has an area greater than an area of a corresponding light emitting area of the first, second, and third light emitting areas (PXA) of the first area (CTA, FIG. 7).
Note: for the purpose of examination, claim 16 is interpreted as “A display panel comprising: a first area in which first, second, and third light emitting areas emitting first, second, and third colors respectively are disposed; and a second area disposed adjacent to the first area, in which the fourth, fifth, and sixth light emitting areas emitting the first, second, and third colors respectively are disposed, and in which a plurality of opening areas are defined, wherein a number of the first, second, and third light emitting areas per a unit area in the first area is greater than a number of the fourth, fifth, and sixth light emitting areas per the unit area in the second area, and each of the fourth, fifth, and sixth light emitting areas of the second area has an area greater than an area of a corresponding same-color light emitting area of the first, second, and third light emitting areas of the first area.”

Regarding claim 17, Lee discloses the display panel of claim 16, wherein the second area (PRA) comprises: a plurality of unit areas (any BA1+BA2+BA3, FIG. 9), wherein the first, second, and third light emitting areas are disposed in each of the plurality of unit areas; and a plurality of stretchable areas (all area is bent and stretchable) disposed between the plurality of unit areas (FIG. 7).

Regarding claim 18, Lee discloses the display panel of claim 16, wherein the second area (PRA) comprises: an outside area in which the plurality of opening areas are defined (RAP/BAP/GAP, FIG. 9); and an inside area in which the plurality of opening areas are not defined (BA1/BA2/BA3, FIG. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG-Pub No.: 2020/0066802 A1, hereinafter, “Lee”), as applied to claim 16 above, and further in view of Wang et al. (US PG-Pub No.: 20210065625 A1, hereinafter, “Wang”).
Regarding claim 20, Lee discloses the display panel of claim 16, wherein the second area (PRA) comprises a plurality of unit areas, the first light emitting area generates a first color light (red, FIG. 9), the second light emitting area generates a second color light (green, FIG. 9), the third light emitting area generates a third color light (blue, FIG. 9).
Lee is silent regarding that one first light emitting area, one second light emitting area, and two third light emitting areas are disposed in each of the plurality of unit areas
Wang, however, discloses a display panel (see Wang, FIG. 1B), wherein one first light emitting area (1, FIG. 1B), one second light emitting area (3, FIG. 1B), and two third light emitting areas (2, FIG. 1B) are disposed in each of the plurality of unit areas (FIG. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form one first light emitting area, one second light emitting area, and two third light emitting areas disposed in each of Lee’s plurality of unit areas, as taught by Wang, in order to optimize the display color quality.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Primary Examiner, Art Unit 2892